Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/28/21 have been fully considered but they are not persuasive. Applicant argues that Van Zee does not disclose the limitation “wherein the controller applies an oscillating torque”. Examiner disagrees because claim 1 is an apparatus claim and the limitation above is thus considered to be a functional limitation (in an apparatus claim, a limitation reciting method/process steps are considered to be a functional limitation). Van Zee’s controller is capable of performing the function of applying an oscillating torque ([0061] control system for the process of making and breaking rod connections; Fig. 18a; controller 2220; the control system is in communication with the inner rod drive shaft for making/breaking rod connections and is capable of, configured to, and operable to apply an oscillating torque of 1-ft-lbs which is less than 150-ft-lbs and is operable to rotate the inner rod drive shaft between clockwise and counter-clockwise rotations by applying clockwise and counter-clockwise torque). Applicant has not indicated how Van Zee’s controller is incapable of performing the limitation above.
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 102 rejection(s) has/have been addressed and is/are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Zee et al. US20130068490 (cited in 06/08/20 IDS).
Regarding independent claim 1, Van Zee discloses, in Figures 1a-1b, 5, 8-10, 12, and 18a-18b,
A drilling machine (drilling machine 10) comprising:
a drill frame (frame 18) including a rack (rack 138/1600);
a gearbox (drill string/rod drive assembly/unit 14/1800 with outer rod driver gearbox 500 and inner rod driver gearbox 516; [0041]-[0042]) supported by the drill frame and coupled to the rack for movement (Fig. 18a; [0061] “movement of gearbox carriage 3010 relative to carriage 3000”) along the rack, the gearbox including a hollow outer rod drive shaft (Fig. 8; outer rod drive spindle 506) driven in rotation by an outer rod drive motor (hydraulic motor 518) and configured to drive an outer rod of a drill string ([0041] outer rod drive spindle 506 connects to a drill rod of a drill string; Fig. 12 outer rod 28; Fig. 1a-1b drill string 24); and

a break out mechanism (breakout mechanism 20; lower vise assembly breakout mechanism 1400 comprising of vises 2400, 2600, and 2800 shown in Fig. 18a) coupled to the drill frame and configured to clamp the outer rod of the drill string ([0058] “the lower vise is clamped onto the outer rod of the drill string”; [0063] clamped by lower vise 2400; Fig. 18a); and
a controller ([0061] control system for the process of making and breaking rod connections and using control signals; Fig. 18a; controller 2220) communicating with the outer rod drive motor via an outer rod drive signal to control rotation of the outer rod drive motor, communicating with the inner rod drive motor via an inner rod drive signal to control rotation of the inner rod drive motor, and communicating with the gearbox via a gearbox movement signal to control movement of the gearbox along the rack;
wherein the controller applies an oscillating torque of 150 ft-lbs or less (in an apparatus claim, a limitation reciting method/process steps are considered to be a functional limitation; [0061] control system for the process of making and breaking rod connections; Fig. 18a; controller 2220; the control system is in communication with the inner rod drive shaft for making/breaking rod connections and is capable of, configured to, and operable to apply an oscillating torque of 1-ft-lbs which is less than 150-ft-lbs and is operable to rotate the inner rod drive shaft between clockwise and counter-clockwise rotations by applying clockwise and counter-clockwise torque) to the inner rod drive shaft via the inner rod drive signal to the inner rod drive motor when the break out mechanism is clamped on the outer rod of the drill string ([0058] “the lower vise is clamped onto the outer rod of the drill string”; [0063] clamped by lower vise 2400; Fig. 18a), and when (1) the outer rod drive signal is signaling the outer rod drive motor to rotate ([0058] the outer rod driver 506 is rotated; [0004] outer and inner drive shafts that are configured to rotate independent of each other), or (2) the gearbox movement signal is 

Regarding claim 2, Van Zee discloses wherein the inner rod drive shaft oscillates through a total angle of 120 degrees, plus or minus 60 degrees (Fig. 10; inner rod adapter 512 with inner rod drive spindle 514 is capable of rotating 360-degrees in either clockwise and counter-clockwise directions and is thus configured to oscillate between 60-180-degrees; the normal process of making and breaking rod connections discloses this operational capability).

Regarding claim 3, Van Zee discloses wherein the outer rod drive shaft and the inner rod drive shaft are mounted in fixed relative axial positions within a gearbox housing (drill string/rod drive assembly/unit 14/1800 with outer rod driver gearbox 500 and inner rod driver gearbox 516; [0041]-[0042]; gearbox housing that encloses gearbox 500 and gearbox 516; the gearboxes 500 and 516 mounted in fixed relative axial positions when the assembly is in an axially-static operational mode).

Regarding claim 4, Van Zee discloses wherein the break out mechanism is a vise system (breakout mechanism 20; lower vise assembly breakout mechanism 1400 comprising of vises 2400, 2600, and 2800 shown in Fig. 18a).

Regarding claim 5, Van Zee discloses wherein the outer rod drive signal instructs the outer rod drive motor to rotate the outer rod drive shaft in a forward direction (Fig. 8; outer rod drive spindle 506 is capable of rotating 360-degrees in either clockwise and counter-clockwise directions; the normal process of making and breaking rod connections discloses this operational capability).



Regarding claim 7, Van Zee discloses wherein the gearbox movement signal instructs the gearbox to move in a downhole direction along the rack (Fig. 18a; [0061] “movement of gearbox carriage 3010 relative to carriage 3000”; gearbox is capable of moving in an uphole/downhole direction along the rack 138/1600; the normal process of making and breaking rod connections discloses this operational capability).

Regarding claim 8, Van Zee discloses wherein the gearbox movement signal instructs the gearbox to move in an uphole direction along the rack (Fig. 18a; [0061] “movement of gearbox carriage 3010 relative to carriage 3000”; gearbox is capable of moving in an uphole/downhole direction along the rack 138/1600; the normal process of making and breaking rod connections discloses this operational capability).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Wolfe et al. US10557332 teaches, in method flowchart Figure 8B, alternating pulses of directional (clockwise, counter-clockwise) torque of a spindle for braking purposes to stop rotation in a particular direction (col. 6:58-67 to col. 7:1-12).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/KRISTYN A HALL/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	02/09/21